To grant a new trial.
Order to show cause denied October 4, 1892.
Plaintiff recovered a verdict for $6,300, but claimed a much larger sum. The reason relied upon by the relator here is that one of the jurors on his voir dire testified that he had no knowledge of the facts of the case, and had not formed or expressed an opinion in regard thereto, and neither relator or his attorneys had at that time any knowledge or suspicion that said juror had any knowledge of the cause, or had formed or expressed any opinion in regard thereto; but on the motion for a new trial relator showed that one Randolph, a witness in the cause, whose testimony related to the only disputed point in the case, was the father-in-law of said juror, and before the trial said witness had told the juror his story, and that said juror had before the trial expressed an opinion in the cause, and pending the deliberation of the jury, he had vigorously opposed any allowance to relator of the major portion of his claim. As to what occurred pending the deliberations of the jury, affidavits of the other jurors were presented.